                                                            U.S. Department of Justice
   [Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007



                                                            June 1, 2021

   VIA ECF AND EMAIL TO CHAMBERS

   The Honorable J. Paul Oetken
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                    Re:     United States v. Carl Garofalo, 20 Cr. 162 (JPO)

   Dear Judge Oetken:

           The Government writes to request that the Court convene a video-conference proceeding
   for a change of plea for defendant Carl Garofalo. The Government understands that the Court has
   availability for such a proceeding on either June 7 or June 9, 2021, at or after 3:30 p.m. The
   Government has conferred with counsel for Mr. Garofalo and understands that those times would
   be available for both parties, as well.

           Finally, the Government, on consent of counsel for Mr. Garofalo, respectfully requests that
    Mr. Garofalo be excused from participating in the status conference currently scheduled for June
    2, 2021, and that time be excluded through the date of the scheduled change of plea proceeding
    under the Speedy Trial Act in the interest of justice and in order to allow the parties to finalize a
    proposed resolution of this case as it relates to Mr. Garofalo.
    .
A change of plea hearing, by video conference,
is scheduled for June 10, 2021, at 10:30 am.
The Court hereby excludes time through June          Respectfully submitted,
10, 2021, under the Speedy Trial Act, 18 USC
3161(h)(7)(A), finding that the ends of justice      AUDREY STRAUSS
outweigh the interests of the public and the         United States Attorney
defendant in a speedy trial.
  So ordered:
  June 2, 2021                                    by: __/s/_Andrew Adams______________
                                                      Sarah Mortazavi
                                                      Andrew Adams
                                                      Assistant United States Attorneys
